Citation Nr: 0512237	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35 of Title 38 of the 
United States Code (USC).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran served on active duty from March 1941 to May 
1942.  He died in March 1986 and is survived by his spouse, 
the appellant.  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal from a July 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO denied entitlement to service 
connection for the cause of the veteran's death, and 
eligibility for Survivors' and DEA benefits under Chapter 35 
of Title 38 of the USC.  

In March 2004 the Board remanded the appeal to the RO for 
further development and adjudicative action.  

In December 2004 the RO affirmed the determinations 
previously entered.


FINDINGS OF FACT

1.  The VA notified the appellant of the evidence and 
information needed to substantiate her claims, obtained all 
relevant and available evidence identified by her, and 
provided her the opportunity for a hearing on the matter, all 
in an effort to assist her in substantiating her claims of 
entitlement to service connection for the cause of the 
veteran's death and eligibility for Survivors' and DEA 
benefits under Chapter 35 of Title 38 of the USC.  

2.  The veteran died in May 1996; two certificates of death 
list the immediate cause of death as myocardial infarction 
(ICD code 410), and a May 1986 autopsy report, with August 
1986 addendum, indicate that the veteran died as a result of 
widespread cardiovascular disease.  

3.  At the time of death, the veteran had established service 
connection for a psychoneurosis, conversion reaction, 
evaluated as 30 percent disabling from May 1975 and myalgia, 
lumbar spine, rated as noncompensably disabling from May 
1975.  

4.  Widespread cardiovascular disease was not manifested in 
service or for many years thereafter, was not disabling to a 
compensable degree during the first post service year.

5.  The probative and competent medical evidence of record 
establishes that any disability that caused or contributed to 
death did not have its onset inset service nor was such 
causally related to a service-connected disability.  

6.  At the time of the appellant's application for DEA, the 
veteran was not missing in action, captured in the line of 
duty by a hostile force, or forcibly detained or interned in 
the line of duty by a foreign government or power.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service, proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a), 3.312(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The claim to establish basic eligibility to Survivors' 
and DEA benefits under Chapter 35, Title 38, of the USC is 
denied as a matter of law.  38 U.S.C.A. §§ 3500, 3501 (West 
1992); 38 C.F.R. 3.807 (2004); Sabonis v. Brown, 4 Vet. 
App. 384 (1993).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records make no reference to cardiovascular 
disease, any heart disorder, or a myocardial infarction.  

A September 1942 physical examination report noted a normal 
cardio-vascular system, with normal respiration system and 
pulse.  

The post-service medical evidence of record shows a 
significant history of congestive heart failure, 
arteriosclerotic heart disease, coronary artery disease 
(heart disease herein) and diabetes mellitus type II (DMII) 
many years after the veteran's May 1942 discharge from 
service.  

A January 1976 VA examination report is significant for the 
veteran's reported medical and occupational history of 
unemployment following two coronary artery bypass operations.  

Final diagnoses were a history of lumbar myalgia in the past, 
secondary to trauma, and probably hypertrophic osteoarthritis 
of the lumbar spine, without function back impairment found 
on examination.  

Terminal treatment records show that the veteran presented to 
a VA emergency room in a state of cardio-respiratory arrest.  
He was not revived and he expired.  A VA autopsy was 
immediately performed at the request of family.  


The final autopsy report of May 1986, with addendum of August 
1986, shows that at the time of death, the veteran had 
arteriosclerotic peripheral vessel and coronary artery 
disease, with extensive myocardial ischemia and infarction, a 
100 percent occluded left anterior descending coronary 
artery, with atherosclerotic plaque, two vessel coronary 
artery bypass grating, congestive heart failure, severe 
atherosclerosis of the abdominal and thoracic aorta, as well 
as a history of DMII.  

In the August 1986 note to the May 1986 Autopsy report, both 
the VA pathologist who conducted the autopsy, and a senior 
physician participating in the autopsy were of the opinion 
that the veteran died, "as a result of his widespread 
cardiovascular disease."  

Two certificates of death list the immediate cause of the 
veteran's death as myocardial infarction, also identified as 
ICD code 410.  

The Board notes that at the time of his death, the veteran 
had established service connection for a psychoneurosis, 
conversion reaction, evaluated as 30 percent disabling from 
May 1975 and myalgia of the lumbar spine, rated as 
noncompensable from May 1975.  

At the Board's request, the veteran's claims file was 
reviewed and another VA medical opinion was obtained in June 
2004.  The veteran's clinical history was thought to show 
congestive heart failure, left ventricle injection fraction 
of 12 percent, DMII, obesity, and arteriosclerotic coronary 
vascular disease, status post coronary artery bypass graft in 
1975.  Notation was made that the veteran died of a 
myocardial infarction, and that the confirmed cause of his 
death was widespread cardiovascular disease.  The physician 
examining the veteran's claims file gave the medical opinion 
that there was no literature to support the assertion that 
his psychoneurosis caused or contributed to his death, and 
that, accordingly, it is less likely than not that the 
service-connected psychoneurosis contributed to the cause of 
death.  


Two lay statements were received in December 2004.  A 
statement of the veteran's son shows that a VA terminal 
attending physician told both him and the veteran's spouse 
that his back condition "contributed to" his heart failure.  

A statement of the veteran's spouse shows that he had a heart 
disorder since his in-service chest injury, and that a VA 
terminal attending physician told her that his heart problems 
were due to the "stress" he had suffered in his back injury 
and his fear of the injured nerve and of a possible early 
death.  


Criteria

Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2004).  




Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  

Where the service-connected condition affects vital organs 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312 (c)(2) (2004).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312 
(c)(4) (2004).  


Service Connection -- General

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.




If not shown in service, service connection may be granted 
for various chronic diseases such as coronary artery disease 
and cardiovascular renal disease including hypertension if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Survivors' and DEA

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 
(2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




Analysis

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claims adjudicated on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA as to the claims on appeal, and that the Board's 
decision to proceed in adjudicating the claims on appeal does 
not prejudice the appellant in their disposition.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the July 2002 rating decision, the April 
2003 Statement of the Case and the October and December 2004 
Supplemental Statements of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claims.  The April 2003 Statement of the 
Case sets forth the text of the VCAA regulations.  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, notice of VA's duty to assist and other VCAA 
responsibilities was initially issued in a letter dated in 
May 2002, prior to the initial denial of the claims on appeal 
in July 2002.  As such, the timing of the VCAA notice 
comports with the CAVC's holding in Pelegrini, supra.  The 
Board has noted that additional VCAA notice was issued in 
March 2004, prior to the December 2004 supplemental statement 
of the case.  

The substance of both notices is satisfactory as well.  
Specifically, the VCAA letters advised the appellant of the 
need to identify or submit evidence, primarily medical 
opinion evidence, of link between the cause of the veteran's 
death and his prior service or service-connected disability.  
These notices also informed her that VA would attempt to 
obtain any evidence that she identifies.  In March 2004, the 
Board remanded the appeal, primarily so that the veteran's VA 
terminal treatment records could be requested from the proper 
VA facility.  


Although prior requests of the RO for such records were 
repeatedly unsuccessful, the Board noted that those requests 
had been directed to the incorrect VA facility.  

As a result of the Board's March 2004 Remand, the requested 
VA terminal treatment records were obtained in March 2004-
action consistent with VCAA.  

The RO also provided the appellant with a toll-free telephone 
number should she require additional information or answers 
to questions relevant to her claims.  There is no report of 
contact to indicate that she called with any question 
regarding this notice; no reply is of record.  Rather, in 
June 2003, the appellant had indicated that she had no 
further evidence.  She did, however, submit additional 
evidence in December 2004.  

The appellant has also not identified any available VA or 
private treatment pertinent to the claims on appeal.  
However, consistent with the duty to assist, the VA obtained 
another VA medical opinion in June 2004.  

Once all of the above was completed, the RO again denied the 
claims on appeal in a December 2004 supplemental statement of 
the case.  

The above decisions, notices, statement of the case, and 
supplemental statements of the case advised the appellant of 
the evidence considered and the reasons and bases for the 
denial of her claims, with reference to all appropriate 
regulations governing the claims on appeal, including 
38 C.F.R. § 3.159, relevant sections of the USC, and the 
results of all VA medical opinions of record.  

No additional medical evidence was identified or received, 
other than arguments of the appellant and his representative, 
after the December 2004 supplemental statement of the case.  

As such, VA has obtained all relevant records in support of 
his claim, and no further notification or development action 
is indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, in this case, the record already contains sufficient 
medical evidence upon which to adjudicate both claims on 
appeal.  Neither the appellant nor her representative have 
identified additionally available medical evidence relevant 
to the claims that has not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate [her] claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claims on appeal, entitlement to service 
connection for the cause of the veteran's death and 
eligibility for Survivors' and DEA benefits under 38 U.S.C. 
Chapter 35 of the USC, has been completed within VCAA.  



Service Connection for the Cause of the Veteran's Death

No medical evidence of record supports the appellant's 
argument that the veteran's prior military service, or a 
service-connected disability, either caused or contributed 
substantially or materially to cause his death, or that he 
incurred a heart disorder in service or as the result of his 
inservice injuries.  

Service medical records show no heart disease in service, or 
for many years thereafter, and limited residuals of his back 
injury in August 1941, particularly on examination at 
separation from service in May 1942.  All of the medical 
evidence of record universally shows that the veteran's 
service-connected disabilities did not cause, or contribute 
substantially or materially, to the cause of his death, by 
myocardial infarction, the result of widespread 
cardiovascular disease.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  

For an extended period of time prior to his death, the 
veteran had been continuously rated for service-connected 
psychoneurosis, conversion reaction, as 30 percent disabled 
from May 1975, and his myalgia of the lumbar spine had been 
rated as noncompensable from May 1975.  

Additionally, a review of the medical evidence of record 
shows that symptoms of these disorders were very limited on 
VA examinations in January 1976, the last VA examination of 
record.  Moreover, these examinations did not show a service 
related heart disease.  

Furthermore, terminal treatment records are silent as to the 
veteran's service-connected disabilities.  Finally, no claims 
were pending at the time of the veteran's death.  

To the contrary, all of the medical evidence of record, 
including the veteran's service medical records, his 
documented clinical history, his terminal treatment records, 
the two certificates of death, the co-authored autopsy 
report, and the June 2004 VA medical opinion, demonstrate 
that the veteran's death-causing widespread cardiovascular 
disease and myocardial infarction were not manifested in 
service or within one year to a compensable degree following 
his 1942 discharge, and neither are shown to have been 
otherwise related to his prior service, or causally related 
to service-connected conversion reaction and lumbar myalgia 
on any basis.  

The service-connected disabilities are not shown on either of 
the two certificates of death to have caused or contributed 
to the veteran's death. Notwithstanding, the appellant has 
contended that the service-connected psychiatric and/or back 
disability is, somehow, associated with his death due to 
heart disease.  Extensive medical evidence of record is 
squarely against the appellant's contentions in this regard.  
That is, the record contains no less than five (5) medical 
opinions: the two certificates of death, the co-authored 
autopsy report, and the June 2004 VA medical statement each 
directly contradict the appellant's theory in this case on 
appeal.  The credible medical evidence weighs heavily against 
the claims on appeal.  

Additionally, the Board notes the lapse of many years between 
the veteran's separation from service and his first treatment 
for his terminal heart disease.  The CAFC has determined that 
such a lapse in time is a factor for consideration. Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000). 

With regard to the appellant's contentions that the service-
connected conversion reaction either caused or contributed to 
the veteran's death, the U.S. Court of Appeals for Veterans 
Claims (CAVC) has made clear that a layperson is not 
competent to provide evidence in matters requiring medical 
expertise. Espiritu v. Derwinski, 2 Vet. App. 492, 495-5 
(1992).

The appellant is a layperson and lacks the medical expertise 
for her opinion in this matter to be competent medical 
evidence. The preponderance of evidence is against the claim 
of entitlement to service connection for the cause of the 
veteran's death.

Similarly, the veteran's son, as a layperson, is not 
competent to render medical diagnoses or opinions 
establishing the etiology of a disease.  Accordingly, the 
December 2004 lay statements are of less value than the five 
medical opinions of record.  See Stadin v. Brown, 8 Vet. App. 
280, 284 (1995) (an appellant is certainly capable of 
providing evidence of symptomatology but, as a layperson, is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinions of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board can find no basis for a more favorable result: To 
conclude that one or more of the veteran's service-connected 
disabilities contributed substantially or materially to his 
cause of death would be speculation in the face of five 
uncontroverted medical opinions of record.  This, the Board 
cannot do, as a finding of service connection may not be 
based on the Board's resort to speculation or even remote 
possibility.  

The appellant and her son have argued that the veteran's 
attendant physicians related his heart disease to onset in 
service and/or his service-connected disabilities.  A 
layperson's account of what a physician said is not competent 
medical evidence, but a medical professional's account of 
what another medical professional said is competent evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74-77 (1995); Flynn v. 
Brown, 6 Vet. App. 500, 503-04 (1994).  

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds no basis upon which to predicate a grant of entitlement 
to service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310(a), 3.312(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


Eligibility for Survivors' & DEA Benefits

According to 38 U.S.C.A. § 3501(a)(1), a person eligible for 
DEA is defined as a child or spouse of a person who died of 
service-connected disability, a person who had a total 
disability permanent in nature resulting from service-
connected disabilities, or at the time of application the 
person was missing in action, captured in the line of duty by 
a hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power.  38 C.F.R. § 3.807.

As noted above, the appellant's spouse was service-connected 
for a psychiatric disorder rated as 30 percent disabling and 
a back disability rated noncompensable.  In addition, the 
Board has found that the cause of his death is not related to 
his military service or his service-connected disability.  
Finally, as the veteran was deceased at the time of the 
appellant's application in February 1996, he could not have 
been missing in action, captured, or detained/interned.  As 
the appellant does not meet the statutory requirements to be 
eligible for survivors' and DEA benefits under Chapter 35 of 
the USC, the Board must deny this claim.  

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law 
and not the evidence is dispositive, the claim should be 
denied because of the lack of entitlement under the law.); se 
also Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis).  Accordingly, the appellant's claim for 
survivors' and DEA benefits must be denied on the basis of 
lack of entitlement under the law.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to Survivors' and DEA benefits under Chapter 35 
of the USC, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


